TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 8, 2013



                                      NO. 03-12-00307-CR


                                   Adolph Favela, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
              AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error requiring reversal of the trial

court’s judgments of conviction: IT IS ORDERED, ADJUDGED AND DECREED by the

Court that the trial court’s judgments of conviction are in all things affirmed; and it appearing

that the appellant is indigent and unable to pay costs, that no adjudication as to costs is made;

and that this decision be certified below for observance.